UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                   No. 14-1510


ANGELE MBAKO SOPI,

                  Petitioner,

            v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of An Order of the Board of Immigration
Appeals.


Submitted:    February 20, 2015                       Decided:   March 2, 2015


Before MOTZ and       GREGORY,      Circuit     Judges,   and    DAVIS,   Senior
Circuit Judge.


Dismissed    in   part,   denied    in   part    by   unpublished   per   curiam
opinion.


Danielle Beach-Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES,
PC, Washington, D.C., for Petitioner. Joyce R. Branda, Acting
Assistant Attorney General, Michelle G. Latour, Deputy Director,
Victor M. Lawrence, Senior Litigation Counsel, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Angele      Mbako       Sopi,     a    native        and     citizen    of    Cameroon,

petitions for review of an order of the Board of Immigration

Appeals    (Board)        dismissing         her     appeal        from    the     Immigration

Judge’s    denial        of     her    requests       for        asylum,    withholding       of

removal    and    protection          under     the        Convention       Against     Torture

(CAT).

      Sopi first challenges the agency’s determination that she

failed to file her asylum application within one year of her

arrival    in    the     United       States,       and    failed    to     qualify     for   an

exception        to     excuse         the     untimely           filing.           8    U.S.C.

§ 1158(a)(2)(B) (2012); 8 C.F.R. § 1208.4(a)(2) (2014).                                 We lack

jurisdiction to review this determination pursuant to 8 U.S.C.

§ 1158(a)(3)          (2012),    and    find        that    Sopi    has     not    raised     any

claims that would fall under the exception set forth in 8 U.S.C.

§ 1252(a)(2)(D)         (2012).         See    Gomis        v.    Holder,    571 F.3d 353,

358-59 (4th Cir. 2009).               Accordingly, we dismiss this portion of

the petition for review.

      Sopi next contends that the agency erred in its alternative

finding that she failed to establish eligibility for asylum and

withholding of removal, and that she did not qualify for CAT

protection.       We have thoroughly reviewed the record and conclude

that the record evidence does not compel a ruling contrary to

any   of        the     agency’s        factual            findings,        see     8    U.S.C.

                                                2
§ 1252(b)(4)(B) (2012), and that substantial evidence supports

the Board’s decision.          See INS v. Elias-Zacarias, 502 U.S. 478,

481 (1992).       Accordingly, we deny the petition for review in

part for   the    reasons      stated   by   the     Board.       See    In   re   Sopi

(B.I.A. May 5, 2014).

     We therefore dismiss in part and deny in part the petition

for review. *     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this    court   and    argument     would    not   aid    the    decisional

process.



                                                              DISMISSED IN PART;
                                                                  DENIED IN PART




     *
       Sopi has filed a “motion to file brief in existing form,”
which we have construed as a motion for leave to file addendum
to brief. Specifically, Sopi seeks to include with her opening
brief a number of exhibits that were not part of the
administrative record upon which the order of removal was based.
Because we may not consider these documents, see 8 U.S.C.
§ 1252(b)(4)(A) (2012), we deny the motion.



                                        3